DETAILED ACTION
This action is in response to applicant's amendment filed 04/25/22.
The examiner acknowledges the amendments to the claims. 
Claims 1, 3-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant generally argues that none of the prior art of record teaching the cutting blade extending distal of the opening, have been fully considered and are persuasive.  Therefore, the prior art rejections including references Summers ‘957, Farr, ad Dorn have been withdrawn.  
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in light of the amendment.

Terminal Disclaimer
The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Pat. No. 10,376,278 and U.S. Pat. No. 10,667,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

To the specification:
In paragraph [0001],  after “October 4, 2016,”, --now U.S. Patent No. 10,667,836,-- is inserted. 


Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See the reasons for indication of allowable subject matter on pages 21-22 of the non-final office action filed 03/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771